                  Case 3:17-cv-01104-VLB Document 70-11 Filed 04/01/19 Page 1 of 3




                 Yal
                 Y a ele
                       Deportment of Spanish & Portuguese
                               Deportment of Spanish & Portuguese



                                                                                                        PO Box
                                                                                                        PO  Box208204
                                                                                                                 208204
                                                                                                        New Haven,
                                                                                                              Haven,Cr 06520-8204
                                                                                                                       CT 06520-8204
                                                                                                        T 203
                                                                                                           203432-1151
                                                                                                                432-1151
                                                                                                        FF 203
                                                                                                            203432-1178
                                                                                                                 432-1178

                 18 October
                 18  October20142014                                                                    Courier
                                                                                                        Courier
                                                                                                        82-90Wall
                                                                                                        82-90     Street
                                                                                                                Wall  Street
                                                                                                        New HavenCrCT
                                                                                                        New Haven   06511
                                                                                                                       06511


                  DearColleagues,
                  Dear    Colleagues,
                 IIwrite
                    writeto respond  to Rolena'sto
                               to respond        recent message with
                                                    Rolena's         attached
                                                                recent        memo, and
                                                                           message      I follow
                                                                                     with        the memo's
                                                                                              attached      order of
                                                                                                         memo,     and I follow the memo's
                 numbered
                  numbered   points.
                                points.


                1)    Itdisingenuous,
                1)It is                at best, for theat
                           is disingenuous,              committee
                                                             best, toforstatethe
                                                                               that itcommittee
                                                                                       does not understand
                                                                                                    to statethe concept
                                                                                                                   that ofit does not understand t
                'literature,'
                'literature.' Between you,  you have
                                       Between        you,     to 100have
                                                        close you     years ofclose
                                                                                teachingAterature,'
                                                                                        to 100 years I do understand   that my
                                                                                                            of teachingAterature.'       I do unders
                perspective
                perspective   and scholarly
                                    and scholarly             perhaps, different
                                            questions are,questions         are,  than  your own. As
                                                                                      perhaps,        a matter of fact,
                                                                                                   different       than Roberto
                                                                                                                           your own. As a matter of
                andI discussed
                and              that yesterday
                        I discussed       that In    his office. WeIn
                                                  yesterday          agreed
                                                                        histhat   for the academy
                                                                                office.             as a whole,
                                                                                             We agreed     that     a university,
                                                                                                                for for   the academy as a whole, fo
                and
                andforfor
                       everyevery
                             department, It is most healthy
                                   department,        it is thatmost
                                                                 each individual
                                                                        healthy  scholar
                                                                                    that pursue
                                                                                            eachtheir research as they
                                                                                                   individual       scholar pursue their re
                see fit.fit.
                see
                          Inorder
                         In    order     perfectly
                                  to be to         clear as to howclear
                                             be perfectly          I read the
                                                                           asword
                                                                                to 'literature'
                                                                                     how I read        sixteenth-century
                                                                                                in latethe   word 'literature' in late sixtee
                Spain,
                Spain, I refer
                            I you         conclusion
                                   to theyou
                               refer          to the  of my   book Law
                                                                   Lawand
                                                          conclusion    and History
                                                                           of  my in
                                                                             History  inCervantes:
                                                                                    book Cervantes:


                       Today
                       Todaywewe  study  medieval
                                      study           and Renaissance
                                                medieval                texts as literaturetexts
                                                                and Renaissance              but for those   who wrote them,
                                                                                                      as literature            but for those who wrote t
                       they
                       they  were
                               were       letters' letters'
                                   'good'good      with a specificwith
                                                                   agenda: a draw   more converts
                                                                               specific       agenda:to thedraw       tell theconverts to the church, t
                                                                                                             church,more
                       stories       of a offer
                       stories of a battle,        examples
                                             battle,          on moral
                                                           offer         behaviour, on
                                                                      examples         celebrate
                                                                                           moral heroes,  etc. In sixteenth-
                                                                                                     behaviour,         celebrate heroes, etc. In si
                       century
                       century  Spain, the
                                     Spain, wordthe'literature'
                                                        word    was  any and
                                                                'literature'   all writing
                                                                                        wasdown
                                                                                             any of letters:
                                                                                                    and   allthat Is how
                                                                                                                  writing   one down of letters: that Is
                       Latin-Spanish
                       Latin-Spanish  dictionary   defines it in the
                                              dictionary             late fifteenth
                                                                 defines       it in century
                                                                                          the (Palencia). Another, compiled
                                                                                               late fifteenth            century in (Palencia). Another,
                       1611,
                       1611, does
                                does    notinclude
                                   not even    even the  word (Covarrubias).
                                                      include      the word     In tractates written in theIn
                                                                                    (Covarrubias).            sixteenth
                                                                                                                  tractates written in the sixte
                       century,
                       century,       are references
                                therethere            to 'Christian literature'
                                               are references                   meaning the Bible,
                                                                        to 'Christian          literature'            literature' the Bible, or to 'Mo
                                                                                                     or to 'Mosaicmeaning
                       meaning the Koran;
                       meaning     the      In
                                         Koran;both of
                                                    In these cases,
                                                          both    of the religious
                                                                       these        word
                                                                                 cases,   (and law)
                                                                                             the    is literature
                                                                                                  religious        because
                                                                                                                     word    it is
                                                                                                                              (and  law) is literature
                       written down.
                       written        Up to and
                                   down.     Up throughout    the sixteenth century,
                                                 to and throughout                     writing was 'good
                                                                                the sixteenth               letters' with
                                                                                                       century,            a
                                                                                                                         writing    was 'good letters'
                       meaning
                       meaning   of 'moral   learning'learning'
                                     of 'moral           or 'literacy' in or
                                                                          phrases such as 'goodin
                                                                               'literacy'         letters and learning';
                                                                                                      phrases      such 'good
                                                                                                                            as 'good letters and learni
                       letters
                       letters and disciplines';  'good letters and'good
                                     and disciplines',                   philosophy'; 'the doctrine
                                                                                 letters              and erudition of good
                                                                                               and philosophy';               letters,
                                                                                                                           'the     doctrine and erudition
                       whose practice
                       whose     practice and use
                                                and.,.' (CORDE).
                                                         use .„'   In the  year 1600,In
                                                                       (CORDE).        Spaniard           Gutierrez
                                                                                                 Gaspar1600,
                                                                                          the year                  de los Rios Gaspar Gutierrez de los R
                                                                                                                  Spaniard
                       wrote a work
                       wrote     a worktitled titled
                                              General     noticeofofestimation
                                              Generalnotice           estimationof of
                                                                                   the  arts (Noticia
                                                                                   thearts    (Noticiageneral
                                                                                                       generalpora
                                                                                                                pars    estimaclan
                                                                                                                    la la estimacidn
                       de
                       delas         Inwhich,
                               cites)In
                           lasartes)        which,                 little about the
                                                         writing a writing
                                                after after                         history of about
                                                                                 a little       letters and learning
                                                                                                          the   history      of it,
                                                                                                                      as he saw    letters and learning as
                       heoffers
                       he       this description
                           offers                of the art of writing:
                                      this description           of the art of writing:


                                 the     and exercise
                                 theartart             undertakenundertaken
                                              and exercise                            byletters
                                                                     by writers of good         and teachers
                                                                                          writers       of goodof reading and
                                                                                                                     letters      and teachers of read
                                 writing, who are
                                 writing,      whoalso
                                                     arecalled
                                                            alsogrammarians,
                                                                     called primary     school teachers,
                                                                                grammarians,              antiquarians,
                                                                                                     primary      school scribes,
                                                                                                                              teachers, antiquarians,
                                 stenographers, and men
                                 stenographers,          andof letters
                                                                men or      lettersthey
                                                                       ofchroniclers;    orpractise  a profession they
                                                                                              chroniclers;         also called
                                                                                                                           practise a profession als
                                 literature,
                                 literature, which Jurisconsult  Ulpian excluded from
                                                    which Jurisconsult                  the liberal
                                                                                   Ulpian           arts. Maybe
                                                                                              excluded      from     the it
                                                                                                                  because     is
                                                                                                                           liberal   arts. Maybe becau




Confidential - Attorneys' Eyes Only                                                                                                    BYRNE008975
                       Case 3:17-cv-01104-VLB Document 70-11 Filed 04/01/19 Page 2 of 3




                                       the fundamental
                                       the    fundamental  base ofbase
                                                                    grammar,of orgrammar,
                                                                                   maybe becauseor itmaybe       the liberal arts
                                                                                                       imitatesbecause       it in    its use
                                                                                                                                   imitates     the liberal arts in
                                       of letters,
                                       of          Ulpian also
                                            letters,             conceded
                                                             Ulpian     also      custom has itthat
                                                                             thatconceded        that salaries
                                                                                                         custom of school
                                                                                                                     has teachers
                                                                                                                            it that   are, salaries of school teach
                                       extraordinarily, the same the
                                       extraordinarily,              as those  of professors
                                                                            same    as those  of liberal arts. With time, of
                                                                                                    of professors           this liberal
                                                                                                                                  art became arts. With time, this
                                       so esteemed
                                       so   esteemed  that itthat
                                                              entereditinto the numberinto
                                                                          entered        of the the
                                                                                                liberalnumber
                                                                                                         arts by anofimperial
                                                                                                                        the liberal
                                                                                                                               decree whicharts by an imperial de
                                       specified that the
                                       specified        thatart ofthe
                                                                   reading
                                                                        artandofwriting  well is and
                                                                                    reading       one ofwriting
                                                                                                          the greatestwell
                                                                                                                        virtuesisto he
                                                                                                                                     onehad of the greatest virtues
                                       among allall
                                       among       studies   and liberal
                                                        studies       andarts,liberal
                                                                               etc. Today,arts,
                                                                                           this art has
                                                                                                     etc.so increased
                                                                                                              Today, inthisimportance
                                                                                                                                   art thathas so increased in impo
                                       one can
                                       one      more
                                              can    more      and moreand
                                                       easilyeasily        assuredly
                                                                                 more by assuredly
                                                                                         the pen than byby  the the
                                                                                                                swordpenmakethan
                                                                                                                               oneself bya the sword make oneself
                                       noble man.
                                       noble        (1600,
                                                  man.        92-3) 92-3)
                                                          (1600,

                              This is 1600,
                              This          and Gutierrez
                                      is 1600,             de los Rios accepts
                                                   and Gutierrez             de los second-century  Roman jurisconsult
                                                                                          Rios accepts                  Ulpian's Roman jurisconsult Ulpi
                                                                                                            second-century
                              definition and description
                              definition                  of 'literature' asofthe'literature'
                                               and description                    teaching of readingas
                                                                                                      andthe   teaching
                                                                                                          writing,           of the
                                                                                                                   while noting  reading and writing, whi
                              importance and respect
                              importance               to he garnered
                                               and respect          to byhethose    skills in his
                                                                               garnered        byown day and
                                                                                                  those      time. (Byrne
                                                                                                          skills                 144- day and time. (Byrne
                                                                                                                          2012,own
                                                                                                                     in his
                              45)
                              45)

                      That long
                      That     long quotation,    which I amwhich
                                           quotation,          sure all I theamcommittee
                                                                                   sure all  membersthehave    already readmembers
                                                                                                           committee           in the bookhave itself, already read in the book
                      should
                      should make   makeclear clear      whatby 1'literature.'
                                               what 1 mean            mean by        course the modern concept
                                                                                 Of 'literature.'                     postdatesthe
                                                                                                              Of course             the Spanish
                                                                                                                                          modem Golden
                                                                                                                                                     concept postdates the Spa
                      Age!
                      Age! ThatThat         subject
                                     is theis            another project
                                                the ofsubject               of mine, one
                                                                      of another             that I haveof
                                                                                          project         discussed
                                                                                                               mine,with  one     three committee
                                                                                                                              all that      I have discussed with all thre
                       members
                       members at one  at time       another:
                                            one ortime       ormy    planned book
                                                                  another:         my onplanned
                                                                                           changes inbook
                                                                                                        perception
                                                                                                                on of    'literature'in
                                                                                                                      changes           as art,  both
                                                                                                                                            perception         of 'literature' as
                       before and and
                      before         after the  coining
                                            after      theof the  phrase belles-lettres
                                                              coining        of the phrase  in thethe
                                                                                            in      middle  of the seventeenth
                                                                                                         middle                      century. This
                                                                                                                     of the seventeenth                  century. This
                      timing,                moves the moves
                                       of course,
                      timing, of course,                   discussion theback   a bit further than
                                                                             discussion              the committee
                                                                                                  back                 suggests inthan
                                                                                                           a bit further               its memo:thethecommittee suggests in it
                      concept of 'literature'
                      concept                     did not originate
                                       of 'literature'             did in the
                                                                           not eighteenth
                                                                                   originate and nineteenth
                                                                                                      in thecenturies
                                                                                                                  eighteenthas you put  andforward   in
                                                                                                                                               nineteenth        centuries as you
                      your     memo,
                      your memo,               it codified
                                            rather
                                       rather            itand    nationalized
                                                              codified         andduring  that time. The quote
                                                                                       nationalized           during         from Gutierrez
                                                                                                                    above,that        time. The   de losquote above, from Gutie
                      Rios     the year
                      Rios in in       the1600,
                                              year should
                                                       1600,       that question.
                                                            settleshould       settle that question.
                                Golden
                                Golden Age    Age writers, those same
                                                      writers,           persons
                                                                      those         who penned
                                                                                  same     persons  the texts
                                                                                                          whowepenned
                                                                                                                   so love tothestudy,    also we so love to study, also
                                                                                                                                       texts
                      considered and discussed
                      considered                       their craft and,
                                            and discussed                 as thecraft
                                                                      their       quote makes
                                                                                            and,clear,
                                                                                                     as they
                                                                                                          thehad  quote       to identify
                                                                                                                     begun makes             that art with
                                                                                                                                         clear,        they had begun to identi
                      the term
                      the    term'literature.'  Surely we can Surely
                                         'literature.'            all agree that
                                                                               we this
                                                                                    cana topic
                                                                                            ,all worthy
                                                                                                     agree of study,
                                                                                                                thatWe  thishave a all topic
                                                                                                                                       dedicatedworthy
                                                                                                                                                    our       of study, We have al
                    , lives
                    ,       to 'literature'
                         lives                and while each of
                                     to 'literature'              andus has,
                                                                         whilein all each
                                                                                     likelihood,
                                                                                              of ourus own
                                                                                                         has,specific
                                                                                                                  in allunderstanding
                                                                                                                                likelihood, of the art,our own specific underst
                      we are
                           arealsoalsofully cognizant    of, and hopefully
                                             fully cognizant               of,open andto, hopefully
                                                                                          the diversity ofopen       to, evidenced
                                                                                                             approaches      the diversity in our field.of approaches evidenced
                      No one
                           one      committee
                               committee       member  member        text exactlyaastext
                                                         studies astudies               do the exactly
                                                                                                others: that as
                                                                                                              would dobethea horrible
                                                                                                                                 others: waste of   talent,would be a horrible wa
                                                                                                                                                 that
                      training and intuition,
                      training                     as well as consummately
                                         and intuition,            as well as      boring.  Academia itself would
                                                                                        consummately            boring.           perish wereitself
                                                                                                                        surelyAcademia            we all     would surely perish
                      to simply
                      to   simply           what someone
                                   repeatrepeat        whatelse     had already
                                                               someone         elsedone,hador toalready        do the same
                                                                                                 continue todone,        or to thingcontinue
                                                                                                                                       over and over   to do the same thing ove
                      again.
                      again. At the       theour
                                    Atleast,        own work
                                                  least,      ourwould
                                                                     ownstagnate.
                                                                            work Openness         to new ideas should
                                                                                      would stagnate.               Opennessbe the hallmark
                                                                                                                                     to newofideas  a        should be the hallma
                      responsible academic.
                      responsible                  Please do not
                                             academic.              close your
                                                               Please        do minds     to a fresh,your
                                                                                   not close           modern    perspective.
                                                                                                              minds      to a fresh, modem perspective.

                                 Love and the Law
                       Roberto's Love
                    2) Roberto's
                    2)                        Law in Cervantes isis notnot
                                                                        directly germane to
                                                                             directly       my proposal.
                                                                                          germane    to Imy    not be dealingI will not be dealing
                                                                                                          willproposal.
                    with            as the proposal
                           Cervantes,
                    with Cervantes,         as themakes
                                                      proposal         "repressed"
                                                           clear, Themakes         comment
                                                                               clear.         puzzling and is contradicted
                                                                                        Theis "repressed"       comment by  is puzzling and is contr
                    my original
                        originalproposal, which praised
                                      proposal,         his book,
                                                    which     praised his book,

                    3) The
                    3)      Burlador de Sevilla did
                       The Burlador                did notnotcome   up during
                                                                 come           my conversation
                                                                          up during                 with Roberto, butwith
                                                                                             my conversation             the committee
                                                                                                                                 Roberto,   is but the committee is
                    right
                    right that that    dramatic work
                               Tirso's Tirso's       dramatic        work for
                                                         could be fruitful       a law-lit
                                                                              could     bestudy.
                                                                                              fruitful       forbyaquite
                                                                                                    It postdates            a bit, however,
                                                                                                                       law-lit       study. It postdates by quite
                    the    time
                    the time         I will beIworking
                              frameframe          will be  on, and I do not believe
                                                                working       on, and it alone
                                                                                            I do would
                                                                                                     not be believe
                                                                                                            worthy of a itfull alone
                                                                                                                               year's would be worthy of a full
                    sabbatical         What Roberto
                    sabbatical leave. leave,       What      suggest to did
                                                         didRoberto              name of the to
                                                                          me in suggest          committee,
                                                                                                     me in although
                                                                                                               name of        not referenced
                                                                                                                        it isthe    committee, although it is not
                    in   your
                    in your memo,   was that
                                 memo,      was      a "literary
                                               I dothat     I dostudy    of the Siete Partidas."
                                                                     a "literary          study Surprising
                                                                                                     of the as     it might
                                                                                                                Siete        be that all three Surprising as it might
                                                                                                                           Particles."
                    committee members
                    committee        membershad, independently     of each other, come
                                                   had, independently               of eachup withother,
                                                                                                     that samecome
                                                                                                                idea, Iup    to rejectthat
                                                                                                                        had with        it as same idea, I had to rej
                    unappealing
                    unappealing to me.to  1 amme.         attracted
                                                just 1notam   just tonotthe idea of combingto
                                                                             attracted           through
                                                                                                     the that  enormous
                                                                                                            idea           work looking
                                                                                                                    of combing               for
                                                                                                                                       through    that enormous work
                    metaphors and and
                    metaphors        rhetorical  flourish. Further,
                                            rhetorical                I have to ask,
                                                               flourish.             to what end?
                                                                                Further,               Rhetoric
                                                                                                  I have     to was
                                                                                                                  ask,     to part
                                                                                                                      a basic   whatof early
                                                                                                                                          end? Rhetoric was a basic
                    education,          jurists
                    education, and alland       could
                                              all       string together
                                                     jurists       could  metaphors
                                                                              string  andtogether
                                                                                            tell stories, they learned that
                                                                                                           metaphors         skilltell
                                                                                                                           and     as       stories, they learned th
                    children.
                    children.




Confidential
Confidential - Attorneys' Eyes Only Eyes Only
                   - Attorneys'                                                                                                                           BYRNE008976
                                                                                                                                                          BYRNE008976
                       Case 3:17-cv-01104-VLB Document 70-11 Filed 04/01/19 Page 3 of 3




                              The texts
                              The        I haveI chosen
                                     texts        have for   my ownfor
                                                          chosen       studymy
                                                                             wereown
                                                                                   selected
                                                                                        study for specific
                                                                                                    were purposes,
                                                                                                              selected  Thosefor reasons  are
                                                                                                                                    specific    purposes, Those re
                     clearly statedstated
                     clearly                  in my and
                                    in my proposal,        I repeated them
                                                        proposal,       andtoTRoberto
                                                                                  repeatedyesterday.
                                                                                                   themThattoselection
                                                                                                                  Robertois keyyesterday.
                                                                                                                                 to my plans That selection is ke
                     for
                     for mymystudy
                                 study      you are
                                    and, asand,    asallyou
                                                         aware,  individual
                                                               are   all aware,           choice is crucial
                                                                            intellectualindividual              to a good project.choice
                                                                                                            intellectual            In name is crucial to a good
                     of thethe
                     of     committee,   Roberto conceded
                                 committee,        Robertotoconceded
                                                                 my choices yesterday.    It is trivial for
                                                                               to my choices                 the committee
                                                                                                        yesterday.          Itto now
                                                                                                                                  is trivial for the committee
                     question
                     question  one of the eight
                                    one    of thetextseight
                                                       I have included
                                                                 texts forI this
                                                                             havestudy,  and to pretend
                                                                                     included         forthat     lone study,
                                                                                                               this    detail is sufficient
                                                                                                                                   and toto pretend that lone det
                     derail the project
                     derail             itself, Further,
                                 the project             the text Further,
                                                     itself.      in question, Alonso  Lopez Pinciano's
                                                                                 the text        in question,  FilosofiaAlonso
                                                                                                               Filosoflo  antiguapoetica,
                                                                                                                          antigua   poetica,
                                                                                                                                     Lopez Pinciano's
                     is
                     isitself a masterpiece
                           itself             worthy of serious
                                      a masterpiece          worthy      Pinciano's
                                                                  study. of  seriousbook study.
                                                                                           is a standard    reference for book
                                                                                                        Pinciano's          scholarsislikea standard reference for
                     Rolena
                     Rolena   Adorno,  who used
                                 Adorno,      whoit used
                                                     in her last
                                                             it full
                                                                  inscholarly
                                                                       her laststudy,full
                                                                                      published     in 2007, study, published in 2007,
                                                                                               scholarly

                      4) I heartily
                       4)1           disagreedisagree
                              heartily         with the summary
                                                             with critique      of my writing
                                                                      the summary                 style. So do
                                                                                              critique       ofmany     who have read
                                                                                                                   my writing              my
                                                                                                                                       style.     So do many who have rea
                      publications,
                       publications,  including   our own department's
                                               including         our ownProfessor        Emeritus Manuel
                                                                                department's                   Duran, who
                                                                                                        Professor              wrote a very
                                                                                                                         Emeritus            nice Duran, who wrote a ve
                                                                                                                                          Manuel
                      letter
                       letterto metothatme   thatspecific
                                         included     included        for my writing
                                                              praise specific            in that book:
                                                                                       praise       for"bien     escrito, bienin
                                                                                                            my writing          fundado
                                                                                                                                    thatenbook:
                                                                                                                                              el     "bien escrito, bien
                      texto
                      texto  cervantino,
                                 cervantino,          y muy Cervantes
                                          y muy revelador.       revelador.  no se agota    nunca. Y estoy
                                                                                     Cervantes          no se feliz al ver que
                                                                                                                  agota          el Departamento
                                                                                                                             nunca.       Y estoy feliz al ver que el
                      se renueva
                      se   renueva con personas    como usted"
                                          con personas             (Duran,
                                                                como          25 Sep. (Duran,
                                                                          usted"       2014). Here25   is a Sep.
                                                                                                            sampling   of otherHere
                                                                                                                    2014).        reviewers'
                                                                                                                                          is a sampling of other revie
                      comments
                      comments         on writing
                                   on my            in that same
                                           my writing         in book:
                                                                    that same book:
                                "Se trata
                               "Se        de otrode
                                       trata       estudio
                                                      otrodeestudio
                                                                fausta trascendencia
                                                                               de fausta   que todo   especialista en elque
                                                                                                  trascendencia            Siglo todo
                                                                                                                                  de Oro especialista
                                                                                                                                           debiera         en el Siglo de
                      leer
                      leer atentamente.,.
                               atentamente_ fascinantefascinante     esclarece con catheter
                                                                     esclarece          con catheter                   frases y pasajes
                                                                                                               definitivo
                                                                                                  definitivo algunas               algunas del frases y pasajes del
                      Quijote...El
                      Quijote...  Elexcelente
                                       excelenteestudioestudio
                                                          de Byrne clarifica
                                                                      de Byrne   asimismo     dos cuestiones
                                                                                        clarifica               lexicas en
                                                                                                           asimismo       doslas que  los editores lexicas en las que lo
                                                                                                                                  cuestiones
                      del Quijote
                      del Quijote habfan
                                    habian  errado"
                                                errado"           J3HS90
                                                     (Ardila(Ardila
                                                               in EHS   90 (2013));
                                                                               (2013));
                                                                              in
                               "Byrne's          is compelling,
                               "Byrne's studystudy                 insightful, and insightful,
                                                         is compelling,               a bit more, for it mayandmake    readers
                                                                                                                   a bit         reshape
                                                                                                                              more,      for it may make readers resha
                      Cervantes's story, and
                      Cervantes's               Cervantes's
                                           story,             history, in their minds"
                                                       and Cervantes's               history,(Friedman       Cervantes
                                                                                                      in intheir          33.2 (2013));
                                                                                                                     minds"
                                                                                                             Cervantes    33.2    (Friedman
                                                                                                                                   (2013)); in
                               "Byrne's thoughtful
                               "Byrne's                and discerning
                                               thoughtful          and study...
                                                                          discerningclear and precise
                                                                                                study_   analysis
                                                                                                             clear (deand
                                                                                                                        Armas       Revistaanalysis
                                                                                                                                 in Revista
                                                                                                                               precise       dede       (de Armes
                      EstudiosHispOnicos
                      Estudios    Hispdnicos  (June
                                              (June  2013));
                                                         2013));
                               "Susan Byrne's
                               "Susan      Byrne'sscholarship   is dispassionate
                                                         scholarship            is and    informative,,. Sheand
                                                                                      dispassionate             strikes  an enviable balance She strikes an enviable
                                                                                                                      informative,,.
                      between
                      between   sophisticated   analysis and
                                    sophisticated               warm exposition...
                                                            analysis         and warm  Having              Don Quixote
                                                                                                  studied Don
                                                                                               exposition...     Quixote    for
                                                                                                                            fortwenty-five
                                                                                                                       Having       studied  years, years,
                                                                                                                                   twenty-five
                     IIcannot
                         cannot        a more efficient
                                recallrecall      a moredelivery     of its meaning"
                                                             efficient          delivery (Graf in   Modern
                                                                                                 ofModern      Philology(August
                                                                                                      its meaning"
                                                                                                              Philology    (August
                                                                                                                              (Graf, 2014));
                                                                                                                                         2014));
                                                                                                                                          in
                               "Byrne is able
                               "Byrne      is toableexplain
                                                         topassages
                                                               explain  in the   Quixote    thatin
                                                                                 Quixote that
                                                                              passages           are are
                                                                                                     often often
                                                                                                     the    dismissed   as errors by modern
                                                                                                                      dismissed          as errors by modern
                      editors.
                      editors.               analysis of the
                                      Her erudite
                               Her erudite                     text provides
                                                          analysis         of athefreshtext
                                                                                        perspective
                                                                                                  provides     Quixote,
                                                                                                        of the Quixote,
                                                                                                                  a fresh  one    that
                                                                                                                           one that  all Cervantes
                                                                                                                                perspectiveall Cervantes
                                                                                                                                                   of the
                      scholars should
                     scholars           considerconsider
                                      should       reading" (Polchow
                                                                  reading"    Hispania
                                                                           in Hispania
                                                                                   (Polchow97.3 (2014)).
                                                                                           97,3     (2014)).
                                                                                                    in

                               IIdodonotnot       nor do I analyze
                                           write,write,     nor dotexts,      with a goal to
                                                                          I analyze            celebratewith
                                                                                           texts,          my own   a writing
                                                                                                                       goal to  overcelebrate
                                                                                                                                      that of the textmy own writing over th
                     IIstudy.
                         study.Nonetheless,     J seem to beIdoing
                                      Nonetheless,              seemsomething
                                                                           to be right:
                                                                                      doing"fascinating
                                                                                                 something  analysis";           and precise
                                                                                                                         "clear "fascinating
                                                                                                                     right:                            analysis"; "clear and
                     analysis,"
                     analysis," etc. There etc.have   been many
                                                   There     havemore  beensuchmany
                                                                                  comments
                                                                                         more made    to me,
                                                                                                   such                      madeconfidence
                                                                                                               and I have every
                                                                                                            comments                  to me, in   and I have every confide
                     my writing,
                          writing,  and inandmy work,
                                                   in my work,
                                Inclosing,
                               In    closing,I wish toI state
                                                         wish that,
                                                                 toas state
                                                                        the committee
                                                                                   that,  mustasbetheaware,   I am not a novice.
                                                                                                           committee          mustI be haveaware, I am not a novice. I
                     produced
                     produced            solid books,
                                 threethree       solid twobooks,
                                                             of which twohave been    very positively
                                                                                 of which        have received,
                                                                                                          been very          third that will bereceived, and a third that
                                                                                                                      and a positively
                     published
                     published          this year,
                                  this coming     coming     year.
                                                        Just about        and one-half
                                                                    oneJust        aboutyears
                                                                                            oneago, and      same committee
                                                                                                        thisone-half         yearsrecommended
                                                                                                                                        ago, this   me same committee recom
                     for    promotion
                     for promotion     on the on      of my
                                                basisthe      body ofof
                                                           basis         work,
                                                                            my including
                                                                                  body of   the work,
                                                                                                 book on including
                                                                                                            Cervantes. Thethe   committee
                                                                                                                                      book hason Cervantes. The committee
                     raised
                     raised        no sound
                            no sound                 about my proposal,
                                          concernsconcerns        about and          classify bombastic
                                                                              my toproposal,          and trivialities
                                                                                                              to classify  like "what    do you mean
                                                                                                                                    bombastic        trivialities like "what
                     byliterature?"
                     by   literature?" and "we are and     sure about
                                                       not"we   are not  your writing
                                                                                 sure style"
                                                                                         about   as substantial
                                                                                                    your writing   is an affront,
                                                                                                                             style"        demeans
                                                                                                                                   It alsoas   substantial is an affront,
                     the    committee
                     the committee     itself, and  makes light
                                               itself,       and of   its purported
                                                                    makes       light mission,
                                                                                          of its purported mission,
                              IIexpect
                                   expect that my        my proposal,
                                                   revised
                                                that          revised    as submitted
                                                                             proposal,   to theas committee
                                                                                                     submitted yesterday,     theone
                                                                                                                        to just         day alter the yesterday, just one da
                                                                                                                                     committee
                     notice
                     notice to me tothatmeit had
                                              thatbeenitreviewed
                                                           had been          first time, will
                                                                    for thereviewed         for be approved
                                                                                                    the first   and submitted
                                                                                                                       time, will to the appropriate
                                                                                                                                           be approved and submitted to
                     administration
                     administration authorities      prior to November
                                                 authorities          prior  1, I have  complied with
                                                                                  to November           1,allIprocedural     steps in a most
                                                                                                                  have complied            withtimely
                                                                                                                                                    all procedural steps in
                     fashion,
                     fashion,         and
                                and the                has offered no
                                              the committee
                                          committee                   has       reason for no
                                                                         goodoffered         it to good
                                                                                                   now drag     its heels.
                                                                                                            reason       for it to now drag its heels.


                                                                                                    Yours truly,
                                                                                                    Yours    truly,


                                                                                                    Susan Byrne
                                                                                                    Susan   Byrne




Confidential - Attorneys'
Confidential              Eyes Only Eyes Only
                   - Attorneys'                                                                                                                     BYRNE008977
                                                                                                                                                    BYRNE008977
